In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-487V
                                      Filed: August 4, 2017

 * * * * * * * * * * * * *                     *   *
 KAYLA MASON, on Behalf of                         *       UNPUBLISHED
 E.F.,                                             *
                                                   *       Decision on Joint Stipulation;
                 Petitioner,                       *       Evan’s Syndrome, Thrombocytopenia,
 v.                                                *       Coombs’ Positive hemolytic anemia,
                                                   *       Pancytopenia, and Neutropenia;
 SECRETARY OF HEALTH                               *       Diphtheria-Tetanus-acellular Pertussis
 AND HUMAN SERVICES,                               *       (“DTaP”), Haemophilus Influenza Type B
                                                   *       (“Hib”), Inactivated Polio Virus (“IPV”),
                 Respondent.                       *       Pneumococcal Conjugate (“PCV”), and
                                                   *       Hepatitis B (“Hep B”) vaccinations
                                                   *
 * * * * * * * * * * * * *                     *   *

Mark T. Sadaka, Esq., Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Jennifer L. Reynaud, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On June 6, 2014, Kayla Mason (“Ms. Mason,” or “petitioner”) filed a petition for
compensation on behalf of her minor child, E.F., under the National Vaccine Injury
Compensation Program.2 Petitioner alleges that E.F. developed Evan’s Syndrome,
thrombocytopenia, Coombs’ positive hemolytic anemia, pancytopenia, and neutropenia that was
either “caused-in-fact” or, in the alternative, significantly aggravated as a result of receiving the

        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
Diphtheria-Tetanus-acellular Pertussis (“DTaP”), Haemophilus Influenza Type B (“Hib”),
Inactivated Polio Virus (“IPV”), Pneumococcal Conjugate (“PCV”), and Hepatitis B (“Hep B”)
vaccinations on May 14, 2012. See Petition (“Pet.”), ECF No. 1. Respondent denies that the
DTaP, Hib, IPV, PCV, and Hep B, alone or in combination caused E.F.’s alleged injuries. See
Stipulation at ¶ 6, ECF No. 50.

         Nevertheless, the parties have agreed to settle the case. On August 4, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.
Respondent agrees to issue the following payment:

            a. An amount sufficient to purchase the annuity contract described in
               paragraph 10 below, paid to the life insurance company from which the
               annuity will be purchased (the “Life Insurance Company”). This amount
               represents compensation for all damages that would be available under §
               300aa-15(a), except as set forth in paragraph 8.b; and

            b. A lump sum of $87,455.78, which amount represents reimbursement of a
               Medicaid lien for services rendered on behalf of E.F., in the form of a
               check payable jointly to petitioner and

                                    Ohio Department of Medicaid
                                      Ohio Tort Recovery Unit
                                    350 Worthington Rd., Suite G
                                       Westerville, OH 43082
                                       Case Number: 985208

                Petitioner agrees to endorse this payment top the State.

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2